G. H. A. KUNST, Judge.
On January 15, 1945, at Adamston, Harrison county, West1 Virginia, on U. S. route No. 19, driver of respondent’s truck No. 430-87, while ascending a grade, attempted to shift gears which failed to mesh. The truck drifted back and collided with claimant’s automobile causing damage to the car, whiih cost $24.38 to repair, for which amount claim is made.
Respondent recommends and the attorney general approves its payment.
An award of twenty-four dollars and thirty-eight cents ($24.38) is made to claimant.